239 Ga. 356 (1977)
236 S.E.2d 623
TUCKER
v.
STYNCHCOMBE.
32351.
Supreme Court of Georgia.
Argued June 13, 1977.
Decided June 20, 1977.
Rehearing Denied July 1, 1977.
James C. Bonner, Jr., for appellant.
Alston, Miller & Gaines, Peter Bassett, James S. Stokes, IV, for appellee.
UNDERCOFLER, Presiding Justice.
Jerry Gene Tucker brought this mandamus against the Sheriff of Fulton County seeking a custodian's affidavit for time served in the Fulton County jail under a DeKalb County detainer. The trial court denied the mandamus and Tucker appeals. We affirm.
Jerry Tucker was arrested on December 7, 1975, in Fulton County on several charges including armed robbery. On December 9, DeKalb County filed a detainer with the Fulton authorities. The charges against Tucker in Fulton County were not pursued and, on January 28, 1976, Tucker was released to DeKalb County, where he was tried and convicted of robbery by intimidation. He received a 0 to 6 year sentence, and now seeks credit from Fulton County for the time served in the Fulton jail toward his DeKalb sentence.
*357 Code Ann. § 27-2530 provides; "Each criminal defendant convicted of a crime in this State shall be given full credit for each day spent in confinement awaiting trial and for each day spent in confinement, in connection with and resulting from an order entered in the criminal proceedings for which sentence was imposed, in any institution. . ." (Emphasis supplied.) We find the statute clearly contemplates allowing for credit only for time served during the course of the proceedings for which the sentence was received. Since Tucker was not being held in Fulton County on the DeKalb County charge, but on unrelated Fulton County charges, the time spent in the Fulton jail was not "in connection with... the criminal proceeding for which sentence was imposed." Therefore, the trial court properly refused the mandamus ordering the sheriff to issue a custodian's affidavit allowing credit for the time served in Fulton County. See Commonwealth v. Rundle, 207 Pa. Super. 443 (217 A2d 772) (1966).
Judgment affirmed. All the Justices concur, except Jordan, Hall and Hill, JJ., who concur in the judgment only. Ingram, J., disqualified.